Wright, C. J.
This record presents a novel case. Plaintiff sued for. five dollars, the value of a stove, before a justice; judgment in bis favor, and defendant appealed. In the District Court, the cause was submitted to the judge; the evidence was so vague and indefinite, that he ordered it to b.e submitted, on a retrial, to a jury. The jury disagreed. *472and it was tben, by agreement, again submitted to tbe judge, who-rendered judgment in favor of plaintiff for the sum claimed. There is in tbe record wbat is called a statement of tbe facts found, as contemplated by section 1793; but which does not appear to have been entered of -record, and wbat is in fact, a bill of exceptions. This paper does not profess to set out all tbe testimony, nor does any part of tbe record profess to do so. Tbe difficult question appears to have been this: whether by tbe parol contract sued on, the defendants promised as individuals, so as to make themselves liable personally, or as directors of a certain school district, of which they were officers. And, with reference to this question, it is stated, that it was clearly proved, that plaintiff supposed he was obtaining the individual promise of defendants; and just as clearly proved that defendants supposed they were making the promise in behalf of the school district. On this state of facts, the defendants ask us to reverse this case.
This we cannot do, for the following, among other reasons :
First, It is tbe duty of the party appealing, to satisfy us affirmatively that there is error, and to his prejudice, before we will reverse. We can see no principle of law that was violated in this proceeding, and we will not presume any.
Second. We cannot treat tbe paper referred to, as a statement of tbe facts found, but as a bill of exceptions. As such, tbe record does not profess to disclose tbe whole evidence, and in such case, we will presume there was sufficient to justify tbe finding.
Third. The legal presumption being, that where a party contracts, he binds himself personally, unless it is shown affirmatively that he acted and promised for a principal, in a case that appears to have been so evenly balanced as this, as to the capacity in which they did contract, we should give the plaintiff the benefit of this presumption.
Judgment affirmed.